                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 1 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,       )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana          )
              Nessel on Behalf of the People of Michigan                )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                            Civil Action No.
                                                                        )
 Donald J. Trump, United States of America, U.S. Department of          )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,        )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.        )
      Department of Homeland Security, Kirstjen M. Nielsen              )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Bernhardt
                                           Department of the Interior
                                           1849 C Street, N.W.
                                           Washington DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 2 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Office of the General Counsel
                                           US Department of Homeland Security
                                           Washington, D.C. 20528




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 3 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Department of Defense
                                           1000 Defense Pentagon
                                           Washington, D.C. 20301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 4 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Department of the Interior
                                           1849 C Street, N.W.
                                           Washington DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 5 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Mark T. Esper
                                           101 Army Pentagon
                                           Washington, DC 20310-0101




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 6 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Steven T. Mnuchin
                                           U.S. Department of the Treasury
                                           1500 Pennsylvania Ave., N.W.
                                           Washington, D.C. 20220




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 7 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kirstjen M. Nielsen
                                           US Department of Homeland Security
                                           Washington, D.C. 20528




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 8 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Patrick M. Shanahan
                                           U.S. Department of Defense
                                           1000 Defense Pentagon, Room 3E880
                                           Washington, D.C. 20301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 9 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Richard V. Spencer
                                           1000 Navy Pentagon
                                           Washington, DC 20350-1000




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 10 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) U.S. Department of the Treasury
                                           1500 Pennsylvania Ave., N.W.
                                           Washington, D.C. 20220




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 11 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) President Donald J. Trump
                                           1600 Pennsylvania Ave NW
                                           Washington, DC 20500




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 12 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States of America
                                           Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 13 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                        NorthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           California

   States of California, Colorado, Connecticut, Delaware, Hawaii,       )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana          )
              Nessel on Behalf of the People of Michigan                )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                              Civil Action No.
                                                                        )
 Donald J. Trump, United States of America, U.S. Department of          )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,        )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.        )
      Department of Homeland Security, Kirstjen M. Nielsen              )
                           Defendant(s)                                 )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States of America
                                           U.S. Attorney's Office for the Northern District of California
                                           Attn: Civil Process Clerk
                                           450 Golden Gate Avenue
                                           San Francisco, CA 94102



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk
                         Case 3:19-cv-00872 Document 2 Filed 02/18/19 Page 14 of 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

   States of California, Colorado, Connecticut, Delaware, Hawaii,     )
  Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New
     Mexico, New York, Oregon, Virginia; Attorney General Dana        )
              Nessel on Behalf of the People of Michigan              )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
 Donald J. Trump, United States of America, U.S. Department of        )
Defense, Patrick M. Shanahan, Mark T. Esper, Richard V. Spencer,      )
   Heather Wilson, U.S. Department of the Treasury, Steven T.
 Mnuchin, U.S. Department of the Interior, David Bernhardt, U.S.      )
      Department of Homeland Security, Kirstjen M. Nielsen            )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Heather Wilson
                                           1670 Air Force Pentagon
                                           Washington, DC 20330-1670




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Lee I. Sherman
                                           Deputy Attorney General
                                           Office of the Attorney General
                                           300 S. Spring Street, Suite 1702
                                           Los Angeles, CA 90013
                                           t: 213-269-6404

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
